DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 9, 11, 17, 34, 35 and 37-39 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Koskela et al. (US 2021/0120458 A1, hereinafter Koskela).

Regarding claim 1, Koskela discloses a configuration method, operable by a User Equipment (UE) (Abstract, paragraph 74 and Fig. 4), comprising: 
receiving a first message transmitted by a network side, wherein the first message comprises configuration information of one or more target cells (paragraph 57, “source gNB 202 may provide UE 201 with an RRC configuration for both cell B and cell C”, paragraph 75, “the UE may receive a reject, accept, or modify message from the network node in the target cell after handover relating to the list of prepared candidate cells associated with the user equipment, as shown in step 450”); 
Steps 310 through 322 in FIG. 3 mimic steps 210 through 222 in FIG. 2” and paragraph 73, “In step 326, UE 301 may send an RRC reconfiguration complete message to target gNB 303”), 
wherein the second message indicates whether the UE successfully accepts the configuration information of the one or more target cells (paragraphs 72-73, the RRC reconfiguration complete message would indicate the UE successfully accepts the configuration information, otherwise, the UE would not send the reconfiguration complete message).

Regarding claim 9, Koskela discloses a configuration method, operable by a source node (Abstract and Fig. 2, 3 and 5, paragraphs 56 and 71, configuration for UE via source node), comprising: 
transmitting a first message to a UE after receiving configuration information of one or more target cells, wherein the first message comprises the configuration information of the one or more target cells (paragraph 57, “source gNB 202 may provide UE 201 with an RRC configuration for both cell B and cell C”, paragraph 75, “the UE may receive a reject, accept, or modify message from the network node in the target cell after handover relating to the list of prepared candidate cells associated with the user equipment, as shown in step 450”); 
receiving a second message transmitted by the UE according to the configuration information of the one or more target cells (paragraph 71, “Steps 310 through 322 in FIG. 3 mimic steps 210 through 222 in FIG. 2” and paragraph 73, “In step 326, UE 301 may send an RRC reconfiguration complete message to target gNB 303”), 


Regarding claims 3 and 11, Koskela further discloses transmitting the second message to the network side according to the configuration information of the one or more target cells comprises: determining whether the UE meets a trigger condition for successfully accepting the configuration information of the target cell; in the case that the UE meets the trigger condition for successfully accepting the configuration information of the target cell, transmitting the second message to the target node when initiating an accessing process to the target cell (paragraph 72, “In the RRC configuration message sent from source gNB 302 to UE 301, gNB 302 may indicate that the UE may use the current configuration of the list of prepared candidate cells once a conditional handover may be triggered”).

Regarding claim 4, Koskela further discloses transmitting the second message to the target node comprises: generating the second message according to configuration information of a target cell corresponding to the trigger condition, and transmitting the second message to the target node; or selecting, according to the configuration information of the target cell corresponding to the trigger condition, a corresponding second message from a plurality of second messages stored by the UE, and transmitting the second message selected by the UE to the target node (paragraphs 71-73, UE sends the reconfiguration complete message based on the reconfiguration message).

receiving a second message transmitted by a source node (paragraph 73 and Fig. 3, UE sends RRC reconfiguration complete message to target node B via source node B), 
wherein the second message indicates whether a UE successfully accepts configuration information of one or more target cells, and/or the second message indicates whether the UE successfully accepts configuration information of a current serving cell (paragraphs 72-73, the RRC reconfiguration complete message would indicate the UE successfully accepts the configuration information, otherwise, the UE would not send the reconfiguration complete message).

Regarding claim 34, Koskela further discloses a UE (Abstract, Fig. 6 and paragraph 88), comprising: 
a processor, a memory, and a computer program stored in the memory and capable of being executed by the processor, wherein the processor is used to execute the computer program to implement the steps of the configuration method according to any one of claims 1 (paragraph 79).

Regarding claim 35, Koskela further discloses a network side device (Abstract, Fig. 6 and paragraph 78), comprising: 
a processor, a memory, and a computer program stored in the memory and capable of being executed by the processor, wherein the processor is used to execute the computer program to implement the steps of the configuration method according to claim 9 (paragraph 79).


Regarding claims 38 and 39, Koskela further discloses the first message further comprises configuration information of a current serving cell, and the second message further indicates whether the UE successfully accepts the configuration information of the current serving cell, wherein indication information in the second message comprises one or any combination of: first indication information indicating whether the UE successfully accepts the first message; second indication information indicating whether the UE successfully accepts the configuration information of the current serving cell; third indication information indicating whether the UE successfully accepts configuration information of all target cells; one or more pieces of fourth indication information, wherein each piece of fourth indication information indicates whether the UE successfully accepts configuration information of a respective one of the target cells (paragraph 73, reconfiguration complete message indicating to target base station that the UE has completed/accepted the configuration (i.e., first indication information indicating whether the UE successfully accepts the first message)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 6, 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koskela in view of Zhang et al. (US 2016/0338140 A1, hereinafter Zhang).

	Regarding claims 2 and 10, Koskela discloses the limitations of claims 1 and 9 as applied above. Koskela does not expressly disclose the first message further comprises configuration information of a current serving cell, and the second message further indicates whether the UE successfully accepts the configuration information of the current serving cell.
	In an analogous art, Zhang discloses a terminal device receives and accepts configuration of a first node (serving cell) and accepts configuration of a second node (target cell) for dual connectivity configuration, wherein an accept message indicates configuration has succeeded (paragraph 180). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration of UE for a target cell 
 
Regarding claims 6 and 14, Koskela in view of Zhang further discloses indication information in the second message comprises one or any combination of: first indication information indicating whether the UE successfully accepts the first message; second indication information indicating whether the UE successfully accepts the configuration information of the current serving cell; third indication information indicating whether the UE successfully accepts configuration information of all target cells; one or more pieces of fourth indication information, wherein each piece of fourth indication information indicates whether the UE successfully accepts configuration information of a respective one of the target cells (see Koskela, paragraph 73, reconfiguration complete message indicating to target base station that the UE has completed/accepted the configuration (i.e., first indication information indicating whether the UE successfully accepts the first message)).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koskela in view of Chen et al. (US 2019/0223073 A1, hereinafter Chen).

	Regarding claim 12, Koskela discloses the limitations of claim 11 as applied above. Koskela further discloses transmitting to the target node the second message indicating whether the configuration information of the target cell is successfully accepted comprises: transmitting a third message to the target node (paragraph 73 and Fig. 3, reconfiguration complete message is transmitted to the target node b via source node b), and the third information comprises the 
	Koskela does not expressly disclose the third message comprises a third information container, and the third information container comprises the second message.
In an analogous art, Chen discloses conditional handover configuration information is transmitted in a container (paragraph 73). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to transmit the configuration related information as disclosed by Koskela in a container as suggested by Chen to transmit the reconfiguration complete message in a container in accordance with specific format.

Claims 7, 8, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koskela in view of Zhang as applied to claims 6 and 14 above, and further in view of Chen.

	Regarding claims 7, 8, 15 and 16, Koskela in view of Zhang discloses the limitations of claims 6 and 14 as applied above. Koskela and Zhang do not expressly disclose the second message comprises a first information container comprising the third indication information, wherein the second message comprises one or more second information containers, each of which comprises a respective one of the pieces of fourth indication information.
	In an analogous art, Chen discloses conditional handover configuration information is transmitted in a container (paragraph 73). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to transmit the configuration related information as disclosed by Koskela in view of Zhang in a container as 
	Koskela, Zhang and Chen do not expressly disclose third and fourth indication information. However, since claims 6 and 14 are presented with alternative elements, and Koskela in view of Zhang and Chen discloses a first indication information. Therefore, the third and fourth indication information have not been given patentable weight as they are non-functional descriptive material.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Chou (US 2018/0359299 A1) discloses a UE sends an RRC configuration complete message to acknowledge a HO procedure to a target base station (paragraph 75).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208.  The examiner can normally be reached on Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL LAI/Primary Examiner, Art Unit 2645